DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-17, drawn to ECG Monitoring Device
Group II, claims 18-20, drawn to method for identifying ECG abnormalities.
Group III, claim 21, drawn to computer implemented program.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of ECG monitoring device, controller, and identification of abnormalities thru the use of ECG data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sullivan (U.S Publication No. 2016/0135706) – A method for identifying patients with a threshold number of distinct ECG abnormalities (ECG data used to count number of abnormality to generate score, Para 351-352, 379); comprising at a controller, ECG data from a ECG monitoring device on a patient, processing by the controller the ECG data to identify abnormalities  and outputting an indication of whether he patient has LVEF(Control unit 120, receive .   

During a telephone conversation with Sowmya Kesavan on 2/25/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (U.S Publication No. 2016/0135706).
In regards to Claim 1, Sullivan teaches a system for identifying a patient with a threshold number of distinct ECG abnormalities (Abstract, Para 379, ECG used to count a metric(abnormality) comprising: an ECG monitoring device (ECG sensing electrodes 112, fig 2, para 258); a server (Para 300, server connected to wearable medical device receive ECG data); a database (Para 424, system of fig 9 used with medical device 10); a memory containing machine readable medium comprising a machine executable code having stored thereon instructions for identifying patients with a threshold number of distinct ECG abnormalities (abstract, ECG data from sensing electrodes 112 used to count abnormalities, this count is compared to threshold which creates a risk score, algorithm is used to run thru the steps and classify the danger of cardiac event, Para 279, 379); and a processor coupled to the memory (Control Unit 120 is processor ), the processor configured to execute the machine executable code to cause the processor to: receive an ECG data output from the ECG monitoring device; process the ECG data output to identify abnormalities in the ECG data; and analyze the abnormalities in the ECG data in order to output an indication of whether the patient has the distinct ECG abnormalities(abstract, ECG data from sensing electrodes 112 used to count abnormalities, this count is compared to threshold which creates a risk score, algorithm is used to run thru the steps and classify the danger of cardiac event, Para 279, 379 – 380), wherein the ECG monitoring device, the server, the database, the memory, and the processor are coupled to a network via communication links (Figure 5, Para 300, 424, electrodes connected to control unit coupled to network as shown.  

In regards to Claim 2,  Sullivan teaches wherein the ECG monitoring device comprises at least one of: a ECG machine to measure 12 lead ECG, an electrode that measures 3-lead ECG, combination of 4 electrodes and 3 lead ECG with an additional 5"h electrode located near or on the patient's chest to measure 5 lead ECG, a holter monitor test, a cardiac event recorder, a cardiac loop recorder, an implantable loop recorder, a stress ECG, a wearable device with heart monitoring capability, and a combination thereof (Para 10 – ECG data used, Para 11 – heart rate data, ).  

In regards to Claim 3, Sullivan teaches wherein the processing of the ECG data output comprises converting a raw data into a processed data (Para 235-241, ECG data that is generated certain parameters are analyzed), wherein the processed data further comprises at least one of: heart rate, heart rate variability, and other forms of suitable data for analyzing the abnormalities in the ECG data (Para 235 – 242, Para 346, heart rate variability grouping of abnormalities/irregularities).  

In regards to Claim 4, Sullivan teaches wherein analyzing the abnormalities comprises determining whether a threshold or predetermined number of abnormalities are identified (Para 19-23, risk score meets a criteria for risk threshold that indicates an association with cardiac event, Para 216).  

In regards to Claim 5, Sullivan teaches wherein analyzing the abnormalities comprises weighting certain abnormalities and outputting an abnormality score (Para 379, control unit calculates estimation risk scores that are weighted abnormalities which are used to indicate the presence of an abnormality.  
	
In regards to Claim 6, Sullivan teaches, certain abnormalities are detected by meeting a threshold or predetermined measurement of at least one of the following factors: elevated resting Heart rate, global P-wave duration, PR interval, QRS duration, QTc interval, QRS-T angle, Intrinsicoid deflection, QRS transition zone, T-peak to T-end interval or left ventricular hypertrophy, and any combination thereof (Para 349-364, heart rate metrics and QRS metrics are used to identify an abnormality by comparing it to a normal template that is a predetermined measure but establishing a threshold that is to be used for detection(normal value) in identifying an abnormality). 

In regards to Claim 7, Sullivan teaches wherein the at least one ECG monitoring device, the server, the database, and the monitor computer are coupled to the network via communication links (Para 300, ECG data detected and processed for risk score performed on server hardware, para 381 remote server).  

In regards to Claim 8, Sullivan teaches wherein the at least one ECG monitoring device is configured to be used by an authorized user of the patient to whom the at least one ECG monitoring device is being used (Para 40, ECG sensors used to establish ECG data in determining cardiac event).  

In regards to Claim 9, Sullivan teaches wherein once the at least one ECG monitoring device collects ECG data from the patient and transfer the collected ECG data immediately to at least one of the following: the monitor computer, the hosted server, or the database for screening to detect medical conditions in otherwise asymptomatic patient (Para 298 – processor gets ECG signals from electrodes, abnormalities are detected that affect the risk score and indicate a medical condition, Para 313, 322).  

In regards to Claim 10, Sullivan teaches, wherein the medical conditions comprise left ventricular ejection fraction (Para 235 – subject evaluated for left ventricular ejection fraction, Para 369 - information of the identification of LVEF which is an risk factor of sudden cardiac death).   

In regards to Claim 11, Sullivan teaches wherein the at least one ECG device (Fig 2, 112 ECG electrodes), the monitor computer, the hosted server (para 300), and the database (para 424) are configured to each include a computer-readable medium including a computer program that may be executed to carry out the method (Para 9  - identification of abnormality, fig 2 #112 control unit),  comprising: collecting an ECG data output from the patient; processing the collected ECG data output to identify the abnormalities in the collected ECG data; and assign abnormality scores to the collected ECG data by comparing the collected ECG data to a predetermined or threshold measurement data for the abnormalities (abstract, ECG data from sensing electrodes 112 used to count abnormalities, this count is compared to threshold which creates a risk score, algorithm is used to run thru the steps and classify the danger of cardiac event, Para 279, 379 – 380).  

In regards to Claim 12, wherein the computer-readable medium is configured to comprise a code section or code segment for performing each step disclosed in claim 10 (Para 103).  

In regards to Claim 13, Sullivan teaches wherein the code section or code segment comprises an algorithm to screen or analyze asymptomatic patients for severally depressed LVEF using only ECG data (Para 235, evaluation of LVEF, Para 241, 369).  

In regards to Claim 14, Sullivan teaches wherein the algorithm identifies patients as candidates for the primary prevention treatment of an implantable defibrillator (ICD) (Para 5 – treatment is defibrillation, Para 257 – defibrillation for oncoming cardiac events).  

In regards to Claim 15, Sullivan teaches wherein the algorithm comprises at least one of: probability algorithm, machine learning algorithm, and a combination thereof (Para 300, 314-315,  machine learning and classifiers utilized) .  

In regards to Claim 16, Sullivan teaches wherein the algorithm comprises a step-wise logistical regression to analyze a 12-lead ECG signal for specific abnormalities (Para 33, 393, 400-402).  

In regards to Claim 17, Sullivan teaches wherein the specific abnormalities comprise at least one of: elevated resting Heart rate, global P-wave duration, PR interval, QRS duration, QTc interval, QRS-T angle, Intrinsicoid deflection, QRS transition zone, T-peak to T-end interval, left ventricular hypertrophy, and a combination thereof (Para 385, Claim 99).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792